Title: From Thomas Jefferson to Frederick A. Mayo, 26 February 1821
From: Jefferson, Thomas
To: Mayo, Frederick A.


						Sir
						
							Monticello
							Apr. 26.21.
					Your letter of the 21st is recieved. the number of the Portfolio, inserted with those of the analectic magazine has been put in by mistake and may be thrown away. within a week another volume of the Weekly register will be closed. it will still wait awhile for it’s index. should I not be able to send it to you before you send away the volumes you are binding, be so good as to remember how they are bound, that you may be able to tend uniformly the one to be sent. I put into the box a carton open at top & one end, being such as all my papers are arranged in, instead of tying them in bundles. be so good as to make 2. dozen such, which I forgot to mention in the list I sent you. they must be packed in a box by themselves to prevent their being crushed. Accept my salutations.
						Th: Jeffersondeliver the boxes when ready to Capt Bernard Peyton who will forward them.